Title: From Benjamin Franklin to Ingenhousz, 4[–5] May 1779
From: Franklin, Benjamin
To: Ingenhousz, Jan


Dear Friend,
Passy May 4.[–5] 1779—
I received your kind Letter of last Month, and I forwarded that Part of it, which related to Mr: Williams. Inclosed you have his Answer.
I shall be glad to see those Papers of yours which you tell me will be in the Transactions, or indeed any thing of your Writing. By the way, mentioning the Transactions puts me in mind that I have received none of the Volumes published since my Departure from England in March 1775. I do not suppose that Politicks have so far taken the Lead of Philosophy in the Society as to judge me unworthy of having them, and therefore request you would be so good as to take the Trouble of sending them to me, by the Stage to Dover, directed to the Care of M. Le Veux, Negociant à Calais. I believe the Carriage should be paid to Dover, which you will charge to my Account. That you may see I have not totally neglected Philosophy, though I have little time for it at present, I send you inclosed some of my Thoughts, occasion’d by seeing here one of the late Northern Lights. The Paper translated into French was read in the Academy of Sciences and well received, and perhaps will be printed in their Memoirs; I cannot therefore properly propose your giving it to be read at the Royal Society; but after amusing yourself and your excellent Friend with it, I would wish you to deliver it to Mr. Benjamin Vaughan or to Dr Priestly for him: And if you think such a Thing might not be judged improper under present Circumstances, I may perhaps show the Continuance of my ancient Respect for that Society by offering it soon a Paper on a more useful Subject.
With great and sincere Esteem, I am, my dear Friend, Yours most Affectionately
B Franklin

P.S. May 5. Since writing the above, I have receiv’d yours of the 9th April, which I shall answer in my next.—
Dr: Ingenhause.

